PER CURIAM.
[1] The first and second bills of exception upon, which the first four assignments of error are predicated show no state of facts proven or in issue for the court to determine whether or not the court’s charges to the jury specially excepted to were material or even relevant to the issue to be submitted to the jury, and therefore neither of the said assignments is well taken.
[2] For a dealer in adulterated butter to be liable to a tax by the United States under the statute approved May 9, 1902, c. 784, 32 Statutes at Large, p. 193 (U. S. Comp. St. Supp. 1911, p. 1339), it is immaterial whether or not the said dealer “knowingly” engaged in the business.
We find no reversible error in the transcript, and the judgment of the District Court is affirmed.